We find in the language of the will when read in connection with the codicils, a clear intent on the part of the testator that the children of his deceased son, Lorenzo Burrows, who are of his next-of-kin, should take under his will by right of substitution. (Matter of Evans, 234 N.Y. 42.)
The order of the Appellate Division should be reversed and the decree of the Surrogate's Court affirmed, with *Page 452 
costs in the Appellate Division and in this court, payable out of the estate.
CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur; POUND, Ch. J., not voting.
Ordered accordingly.